Title: To James Madison from George Jefferson, 22 October 1806
From: Jefferson, George
To: Madison, James



Dear Sir
Richmond 22d. Octr. 1806

I received a few days after its date, your favor of the 7th ultimo, by Mr. Randolph, inclosing 200$.  The amount, I would before this have endeavoured to forward in Coal, but that it is difficult to engage a Vessel to take so small a quantity: and I have almost ever since been expecting the President to order his usual supply - in which case, there would be no difficulty. Should you however stand in need of yours, before he requires his, or should he decline procuring his in the usual way, (which you can easily learn) if you will drop me a line, I will, with as little delay as possible, have yours forwarded.  With sincere respect I am Dear Sir Yr. Mt. Obt. Servt.

Geo. Jefferson

